Citation Nr: 0124191	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-03 260A	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 29, 1989, decision of the Board of 
Veterans' Appeals (Board) denying entitlement to an increased 
(compensable) disability rating for service-connected 
residuals of a gunshot wound of the right arm should be 
revised or reversed on the grounds of clear and unmistakable 
error.

2.  Whether a December 29, 1989, decision of the Board 
denying entitlement to an increased (compensable) disability 
rating for service-connected residuals of a gunshot wound of 
the right chest and abdomen with laceration of the liver and 
kidney should be revised or reversed on the grounds of clear 
and unmistakable error.

3.  Whether a December 29, 1989, decision of the Board 
denying entitlement to an increased (compensable) disability 
rating for service-connected thoracotomy and laparotomy scars 
should be revised or reversed on the grounds of clear and 
unmistakable error.

4.  Whether a December 29, 1989, decision of the Board 
denying entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 should be revised or reversed 
on the grounds of clear and unmistakable error.

(The issues of entitlement to an increased (compensable) 
disability rating for residuals of a gunshot wound of the 
right chest and abdomen with laceration of the liver and 
kidney; entitlement to an increased (compensable) disability 
rating for thoracotomy and laparotomy scars, prior to 
September 9, 1991; and entitlement to an increased disability 
rating for thoracotomy and laparotomy scars, evaluated as 10 
percent disabling, from September 9, 1991, forward, are the 
subject of a separate decision.) 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



INTRODUCTION

The veteran had active service from January 1964 to January 
1966 and from March 1966 to October 1967.

This matter comes before the Board from an April 1997 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a December 1989 
decision of the Board which denied the above-noted claims.


FINDING OF FACT

The December 1989 Board decision was vacated and replaced by 
a Board reconsideration decision, and is, therefore, not a 
final decision.



CONCLUSION OF LAW

The veteran's claim of clear and unmistakable error in a 
December 1989 Board decision must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  38 C.F.R. §§ 20.1400(b), 20.1401(a) (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In a December 1989 decision, the Board denied entitlement to 
an increased (compensable) disability rating for residuals of 
a gunshot wound of the right arm; entitlement to an increased 
(compensable) disability rating for residuals of a gunshot 
wound of the right chest and abdomen with laceration of the 
liver and kidney; entitlement to an increased (compensable) 
disability rating for thoracotomy and laparotomy scars; and 
entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324.

In April 1997, the veteran, through his representative, 
requested reconsideration of the Board's December 1989 
decision.  The veteran also raised the issue of clear and 
unmistakable error in that Board decision.  An Order for 
Reconsideration by an expanded panel of the Board was issued 
by direction of the Acting Chairman in November 1997.  The 
December 1989 Board decision was vacated and replaced by a 
Board reconsideration decision.  

The veteran was provided a copy of the final CUE regulations 
in May 1999.  In November 1999, his representative noted that 
the Board had vacated and reconsidered the December 1989 
Board decision and the CUE claim was, therefore, moot. 


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. § 7111 
(West Supp. 2001); 38 C.F.R. § 20.1400 (2000).  All final 
Board decisions are subject to revision on the grounds of 
clear and unmistakable error.  38 C.F.R. § 20.1400(b) (2000).  
A final decision is one which was appealable under Chapter 72 
of title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (2000).  

Here, the December 1989 Board decision was vacated and 
replaced by a Board reconsideration decision.  The Acting 
Chairman's grant of reconsideration vitiated the Board 
decision being reconsidered, and the panel decision on 
reconsideration replaced that decision as the final decision 
on the merits.  See 38 U.S.C.A. § 7103 (West Supp. 2001); 
VAOPGCPREC 89-90 ("[I]nstead of a review limited to the 
question of whether the previous [Board] section erred, the 
earlier decision is vacated and is replaced with a decision 
by an expanded section."); VAOPGCPREC 70-91 ("[D]ecisions 
of the [Board] in which reconsideration is ordered are not 
final."); Cerullo v. Derwinski, 1 Vet. App. 195 (1990). 

As the December 1989 Board decision was vacated and is not a 
final decision, it is not subject to revision on the grounds 
of clear and unmistakable error.  38 C.F.R. §§ 20.1400(b), 
20.1401(a) (2000).  Thus, no claim of clear and unmistakable 
error can exist as a matter of law in the December 1989 Board 
decision.  Accordingly, the veteran's claim is without legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 



ORDER

Having found that the claim lacks legal merit, the April 1997 
motion for revision or reversal on the basis of clear and 
unmistakable error in a December 1989 decision of the Board 
is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 


